DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief

2.	In view of the Appeal Brief filed on 11/05/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 8035271 B2) in view of WAKAUME (JP 2009153329 A, machine translation in English) and Nigo et al. (US 10284030 B2).
Regarding claim 17, Sano discloses an electric machine comprising: a stator core (12 in Figs. 1 and 2), the stator core having an outer surface defining axially extending channels (Figs. 1 and 2: the portions of the outer circumferential surface 53a separated by the weak portions 15) that are circumferential spaced around the core to form ridges (15) between the channels, the core further defining axially extending apertures located in an outer portion of the core and radially aligned with the ridges such that the channels and apertures cooperate to define flex bridges each composed of one of the ridges and a pair of arms (see the weak portion 15 in Fig. 2), wherein the flex bridges are radially deflectable into the apertures (col. 5, lines 7-11 and 31-37); and5Serial No. 16/179,127Atty. Dkt. No. 84078605 Reply to Office Action of February 1, 2021a cylindrical housing (11) receiving the core such that the ridges form an interference fit with the core (col. 5, lines 7-11 and 31-37).  
	Sano does not mention explicitly: wherein radially inner-most portions of the channels are radially outboard of radially outer- most portions the apertures; and wherein said stator core is a single-piece stator core formed of a plurality of stacked circular laminations.
	WAKAUME discloses an interference fit mechanism for supporting a stator of an electric machine, comprising: a core member (21a in Figs. 6 and 7) having an outer surface defining axially extending channels (the portions of the outer circumferential 

    PNG
    media_image1.png
    867
    941
    media_image1.png
    Greyscale

th paragraph). 
	Nigo discloses an electric machine comprising a single-piece stator core (8 in Figs. 1 and 2) held in an inner circumferential section of a housing by a shrink-fit (col. 4, lines 18-20), wherein said single-piece stator core is formed of a plurality of stacked circular laminations (col. 4, lines 55-59).
	It would have been obvious to one having ordinary skill in the art to modify the combination of Sano and WAKAUME to arrive the claimed invention by providing a single-piece stator core formed of a plurality of stacked circular laminations as taught by Nigo. It is commonly known in the art that laminated cores are used (rather than solid cores) to prevent these eddy currents flowing through circulating currents which have been set by magnetic fields that can break down cores into sheets each coated with insulating material that does not conduct electricity and allows eddy currents to flow.
	Regarding claim 18, Sano discloses: wherein a diameter of the core between opposing ridges is larger than an inner diameter of the housing (inherent to the press-fit between the stator core 13 and the cylindrical housing 11 as discussed for example in col. 2, lines 11-36 and col. 5, lines 31-37).  

Regarding claim 21, Sano does not but WAKAUME teaches: wherein a circumferential width of each of the apertures is wider than a circumferential width of each of the ridges (see annotated Fig. 1A supra). As such, the combination of Sano, WAKAUME and Nigo renders the claimed invention obvious.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. in view of WAKAUME and Nigo et al. as applied to claim 17 further in view of INNAMI et al. (US 20070222330 A1).
Regarding claim 20, Sano does not mention explicitly: wherein the housing and the stator core are formed of different materials.  
INNAMI discloses an electric machine comprising: a stator core coupled with a housing by interference fit, wherein the housing and the stator core are formed of different materials (para. 0122).
It would have been obvious to one ordinary skill in the art to modify the combination of Sano, WAKAUME and Nigo by providing the housing and the stator core formed of different materials as taught by INNAMI. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. in view of WAKAUME.
	Regarding claim 22, the combination of Sano and WAKAUME renders the claimed invention obvious (see discussion supra).
23 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. in view of WAKAUME as applied to claim 22 above further in view of INNAMI et al.
Regarding claim 23, Sano does not mention explicitly: wherein the channels and the apertures have elliptical cross-sections.
	INNAMI teaches a stator core having an outer surface defining axially extending channels (e.g., 112BO2 in Fig. 2A) adapted to form interference fit with a housing (150, see para. 0060), wherein the channels are elliptical (Fig. 2A).
	In view of INNAMI, it would have been obvious to one of ordinary skill in the art to have modified the shape of the apertures formed in Sano’s weak portion to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape is an obvious matter of engineering design choice and not patentably advanced.
	Moreover, the limitation on the shape of the apertures is considered to be mere design choices. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the apertures in Sano’s weak portion to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape is an obvious matter of engineering design choice and not patentably advanced. In re Dailey, 149 USPQ 47, CCPA 1976.



Response to Arguments
8.	Applicant's arguments received 11/05/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837